959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul CLINCY, Petitioner-Appellant,v.Ray TOOMBS, Warden, Respondent-Appellee.
No. 91-2268.
United States Court of Appeals, Sixth Circuit.
April 2, 1992.

1
Before KEITH and SILER, Circuit Judges, and COHN, District Judge.*

ORDER

2
Paul Clincy, a Michigan state prisoner, appeals pro se from the district court judgment dismissing his petition for a writ of habeas corpus under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Clincy entered a guilty plea to a charge of attempted assault on a prison employee, pursuant to a plea bargain, and was sentenced to one to two years imprisonment.   After exhausting state court remedies, he filed this petition alleging that he had been convicted of a misdemeanor, but sentenced under a felony statute, in violation of his constitutional rights.   The district court adopted the magistrate judge's recommendation to dismiss the petition, over Clincy's objections.


4
Upon review, it is concluded that Clincy's sentence was fully in compliance with the Michigan statutory sentencing scheme, as explained by the magistrate judge.   Furthermore, although he couches his claim in federal constitutional terms, Clincy's argument requires a finding of a violation of state law to support his argument.   Thus, no basis for federal habeas relief exists.   See Wainwright v. Goode, 464 U.S. 78, 84 (1983) (per curiam).   Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation